DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . This action is responsive to claims filed 4/14/2021. Claims 1, 5-6, 8-11, 15-16, 18-28 are pending.
Claim Objections
The objections are withdrawn in view of the amendments.

Claim Rejections - 35 USC § 112
The 112(a) rejection is withdrawn in view of the amendments.

Allowable Subject Matter
Claim(s) 9, 19, 24 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1, 10-11, 20, 25 are rejected under 35 U.S.C. 103 as being unpatentable over Lea (US 6085236 A) in view of Willis (US 20200042301 A1).

Regarding claim 1, Lea discloses: a method of controlling a first media playback system comprising a first playback device and a second playback device (fig.17B, col.27:15-25 shows possible playback system configuration including a controller / display device 301 alongside various playback devices (Device 0-3, e.g., playback devices such as CD, VCR, TV, etc. (fig.1B)), the method comprising:
displaying, via a legacy control application installed on a device, a first control interface comprising first playback controls operable to control the first playback device in performing a set of legacy playback functions, wherein the first playback device comprises legacy player software compatible with the set of legacy playback functions supported by the legacy control application (col.19:41-70 describes the instantiation of an initial default GUI (i.e., including GUI icons) via the DCM (Device Control Module) operating at level 1 or generic interoperability; see also fig.12A-B, col.25:10-20 showing possible GUI manifestations; hence, displaying via an original, broadly compatible legacy application installed on a control device (e.g., Set top box) the first level 1 legacy interface with generic or basic playback controls, the playback control being compatible with the application);
(i) determining that the first playback device is hardware-compatible with the production player software, wherein the production player software is compatible with a set of production playback functions supported by a production control application (fig.15:1503-1504, col.26:5-25: decision branches 1503-1504 constitute determination of whether a level 2 DCM software exists (level 2 DCM being production player software, i.e., updated, device specific current hardware), hence, determining that a first playback device is compatible with updated level 2 DCM) and (ii) determining that the second playback device is hardware-incompatible with the production player software (fig.15: 1503-1504: No branches, i.e., the received data does not include the updated software that would be implemented on the hardware of the second device, hence, determining no), wherein the legacy playback functions are a subset of the production playback functions (col.14:60-col.15:20; col.17:1-30, col.19:15-30, col.21:30-40: generic DCM software constitute legacy operations general to all devices, which the full set of specific DCM level 2 functions extend, hence, the former being a subset of the latter);
based on determining that the first playback device is hardware-compatible with the production player software, causing migration of the first media playback system to the production player software (fig.15: 1505-1507; col.26:25-40: instructions to migrate to new DCM), wherein causing migration of the first media playback system2Application No.: 16/435,13019-0301 (MBHB 19-457) comprises at least one instruction to (i) replace the legacy player software with the production player software (fig.15:1505-1507, col.26:25-40 unlinking prior versions to replace with updated version);
based on determining that the second playback device is hardware-incompatible with the production player software, sending, via the network interface, instructions to form a second media playback system comprising the second playback device (fig.15:1503-1504, 1510: NO branch, 1540: instructions to follow no branch and remain on legacy media playback system; after this point, any playback command (such as issued via GUI’s of figs.12A-B), col.25:10-25 would cause the second media playback device to form a second media playback system, i.e., for purposes of carrying out playback commands, the formation based on the determination of remaining on the legacy DCM), wherein the second playback device is hardware-compatible with the legacy player software (figs.12A-B: operation of device as normal);
after the second media playback system is formed, displaying, via the legacy control application installed on the device, a second control interface comprising second playback controls operable to control the second playback device in performing the set of legacy playback functions, wherein the second playback device comprises the legacy player software compatible with the set of legacy playback functions supported by the legacy control application (fig.15:1510: continue access (even after the other device is updated) including various GUI functions (see figs.12A-B) via legacy DCM, see col.14:60-col.15:20, cited above), wherein the legacy control application is configured to control only the second media playback system (fig.15:1510: first playback device in second system no longer being controlled by legacy DCM such as lvl.1 DCM); and
after the production player software is installed on the first playback device and the second media playback system is formed, displaying, via the production control application installed on the mobile device, a third control interface comprising third playback controls operable to control the first playback device in performing the set of production playback functions (fig.15:1510: access post update using new DCM, including various GUI functions (see figs.12A-B) via new DCM, see col.14:60-col.15:20, col.25:30-40, cited above, the new DCM providing additional interfaces), wherein the production control application is configured to control only the first media playback system (fig.15:1510: as only the first application has been updated to the new DCM, the new DCM only controls the second media playback system).
Lea does not disclose that the updating is initiated by a input received at a mobile device, i.e.: the application is installed on a mobile device; receiving, via the legacy control application, input data representing a command to migrate the first media playback system to the production player software; wherein the determination occurs based on receiving the input data representing a command to migrate the media playback system to the production player software.
Lea also does not disclose that the updating of the first and second playback devices comprise sending such instructions from the mobile device. I.e., Lea does not disclose: wherein causing migration of the first media playback system to the production player software comprises sending, via the network interface, one or more instructions to cause the migration, where the sending via the network interface comprises sending to the first playback device said instructions.
Willis discloses: the application is installed on a mobile device (fig.1:100, 0027: smartphone for controlling appliances fig.1:120); receiving, via the control application, input data representing a command to migrate the first media playback system to the production player software; wherein the determination occurs based on receiving the input data representing a command to migrate the media playback system to the production player software (figs.5-6, 0046: receiving user input initiating migration command and executing migration based on the command).
Willis further discloses: wherein causing migration of the first media playback system to the production player software comprises sending, via the network interface, one or more instructions to cause the migration (figs.5-6, 0058-60: responsive to determining readiness for update, sending to the mobile device indication of readiness, upon which the mobile device sends the instructions to perform update), where the sending via the network interface comprises sending to the first playback device said instructions (0064-66: sending instructions to device to perform updates.
It would have been obvious before the effective filing date to one of ordinary skill in the art to modify the method of Lea by incorporating the mobile device control and interface technique of Willis. Both concern the art of controlled updating home network devices, and the incorporation would have improved the convenience of the method by allowing remote updating of the system without having to visit the device nor directly interact with the device (0060); in particular in the environment where software and firmware of devices are continually updated (0004). 

Regarding claim 10, Lea modified by Willis discloses the method of claim 1, as described above. Lea further discloses: wherein the set of legacy playback functions include adding playback devices to the media playback system that are hardware-compatible with the legacy player software (figs.13-14, col.25:20-70 disclose processes of adding playback devices including adding legacy playback devices (DCM ver.1)) and exclude adding playback devices to the media playback system that are hardware-incompatible with the legacy player software (figs.13-14: as incompatibility would render inoperable control of these device (fig.13:1309, fig.14:1408, these incompatible devices are therefore not added to the functioning system), and wherein the set of production playback functions include adding playback devices to the media playback system that are hardware-compatible with the production player software  (figs.13-14, col.25:20-70 disclose processes of adding playback devices including adding legacy playback devices (DCM ver.2)).

	Claims 11, 20, 25 recite systems and mediums corresponding to the above methods and are hence rejected under the same rationale.

Claim(s) 5, 15, 21 are rejected under 35 U.S.C. 103 as being unpatentable over Lea (US 6085236 A) in view of Willis (US 20200042301 A1), as applied in claims 1, 11, 20 above, in view of Cargnelli (US 20160170405 A1).

Regarding claim 5, Lea modified by Willis discloses the method of claim 1, as described above. Lea modified by Willis further discloses: after migrating the first media playback system to the production player software, adding a third playback device to the first media playback system, wherein the third playback device is hardware-compatible with the production player software (Lea fig.13, col.25:20-50 shows a process of adding a new playback device that is compatible with the production player software, i.e., DCM level 2 (see 1304: Yes), the adding being performed at any time including a time after the updating described above); and
displaying, via the production control application installed on the mobile device, a fourth control interface comprising fourth playback controls operable to control the third playback device in performing the set of production playback functions (Lea fig.15:1510: access post update using new DCM level 2 system, including various GUI functions (see figs.12A-B) via new DCM, see col.14:60-col.15:20, col.25:30-40, cited above, the new DCM providing additional interfaces, with Willis 0027 disclosing the mobile device).
Lea modified by Willis does not disclose: wherein the third playback device is hardware-incompatible with the legacy player software. However, Cargnelli discloses cases where a new device is hardware-incompatible with the legacy system (0002, the incorporation into Lea disclosing incompatibility with the legacy player software).
It would have been obvious before the effective filing date to one of ordinary skill in the art to modify the method of Lea by incorporating the new but incompatible incorporation of devices of Cargnelli. Both concern the art of controlled updating network devices, and the incorporation would have allowed the system to take advantage of new advanced features (0002).

Claims 15, 21 recite systems and mediums corresponding to the above methods and are hence rejected under the same rationale.

Claim(s) 6, 16, 22 are rejected under 35 U.S.C. 103 as being unpatentable over Lea (US 6085236 A) in view of Willis (US 20200042301 A1) in view of Cargnelli (US 20160170405 A1), as applied in claims 5, 15, 21 above, in view of Vangeel (US 20160095191 A1).

Regarding claim 6, Lea modified by Willis modified by Cargnelli discloses the method of claim 5, as described above. Lea modified by Willis further discloses:  after the legacy player software is installed on the first playback device, displaying, via the legacy control application installed on the mobile device, (i) the first control interface comprising the first playback controls operable to control the first playback device in performing the set of legacy playback functions and (ii) the second control interface comprising the second playback controls operable to control the second playback device in performing the set of legacy playback functions (col.19:41-70 describes the instantiation of an initial default GUI (i.e., including GUI icons) via the DCM (Device Control Module) operating at level 1 or generic interoperability; see also fig.12A-B, col.25:10-20 showing possible GUI manifestations; hence, displaying via an original, broadly compatible legacy application installed on a control device (e.g., Set top box) the first level 1 legacy interface with generic or basic playback controls, the playback control being compatible with the application, the interface applying to the multiple playback devices);
Lea modified by Willis does not discloses:  after migrating the first media playback system to the production player software, receiving input data representing a command to revert the first media playback system to the legacy player software;
based on receiving the input data representing a command to revert the second media playback system to the legacy player software, sending, via the network interface to the first playback device, one or more instructions to replace the production player software with the legacy player software, wherein reverting the media playback system to the legacy player software comprises: (i) adding the second playback device to the second media playback system and (ii) removing the third playback device from the first media playback system.
Vangeel discloses: after forming the second system (figs. 31-36, 0346-369 show overview of an upgrade and reversion process, with fig.32, 0349 describing initial distribution of software upgrade to controllers 3110, hence, forming a second, upgraded system, the system being a media playback system being disclosed by Lea fig.1B Device 0-3 as described above), receiving input data representing a command to revert the second media playback system to the legacy player software (fig.34-35, 0353-356: receiving results of self-testing post installation causing reversion, the self-test failure causing input data to the central controller to obtain the stored prior versions);
based on receiving the input data representing a command to revert the second system to the legacy player software, sending, via the network interface to the first playback device, one or more instructions to replace the current software with the previous software (fig.35, 0356; the combination with Lea yielding a method where, because the previous version corresponds to a legacy software for the second playback system and a non-production software for the third playback device, the reversion cause uninstallation of the production software from both devices and adding the second playback to the legacy device system by causing reinstallation of legacy system and the removing of the third playback device from the production playback system, as claimed).
It would have been obvious before the effective filing date to one of ordinary skill in the art to modify the method of Lea modified by Willis by incorporating reversion technique of Vangeel. Both concern the art of controlling updating home network devices, and the incorporation would have lowered the cost and increased the convenience of the system by automating the troubleshooting process, hence decreasing human intervention for the case of incompatibilities (0015-16).

Claims 16, 22 recite systems and mediums corresponding to the above methods and are hence rejected under the same rationale.

Claim(s) 8, 18, 23 are rejected under 35 U.S.C. 103 as being unpatentable over Lea (US 6085236 A) in view of Willis (US 20200042301 A1), as applied in claims 1, 11, 20 above, in view of Sparrow ("Yamaha Brings Apple Airplay2, New Music Streaming and Voice Updates Control Via Free Firmware Updates", published 4/16/2019).

Regarding claim 8, Lea modified by Willis discloses the method of claim 1, as described above. Lea modified by Willis does not disclose: wherein the set of legacy playback functions include playing back media items from data storage on a local area network and a line-in and 4exclude playing back media items from servers of at least one streaming audio service, and wherein the set of production playback functions include playing back media items from the servers of the at least one streaming audio service.
Lambourne discloses: a set of legacy playback functions include playing back media items from data storage on a local area network and a line-in (fig.1: col.5:3-11: LAN, col.5:10-25: data storage of sources, col.5:15-25: receiving line-in sources from stereo, CD, etc. for playback, the functions being legacy relative to future updates such as disclosed by Lea).
It would have been obvious before the effective filing date to one of ordinary skill in the art to modify the method of Lea modified by Willis by incorporating audio source technique of Lambourne. Both concern the art of controlling home network devices, and the incorporation would have, according to Lambourne, improved the networking communication features of the system by allowing interfacing with common technologies such as LANs and stereo systems, allow for effective sharing of analog signals across the network (col.5:5-25).
Lea modified by Willis modified by Lambourne does not disclose: wherein the legacy functions exclude playing back media items from servers of at least one streaming audio service, and wherein the set of production playback functions include playing back media items from the servers of the at least one streaming audio service.
Sparrow discloses: wherein the legacy functions 4exclude playing back media items from servers of at least one streaming audio service, and wherein the set of production playback functions include playing back media items from the servers of the at least one streaming audio service (updates to add Apple Airplay 2 , Qobuz streaming services).
It would have been obvious before the effective filing date to one of ordinary skill in the art to modify the method of Lea modified by Willis modified by Lambourne in order to incorporate the streaming service updates of Sparrow. Both concern the art of controlling home network devices, and the incorporation would have, according to Sparrow, improved the streaming possibilities of the system, such as by adding the particular features of the new services, e.g., high resolution streaming, streaming from Apple Music, etc. (p.1-2).

Claims 18, 23 recite systems and mediums corresponding to the above methods and are hence rejected under the same rationale.

Claim(s) 26-28 are rejected under 35 U.S.C. 103 as being unpatentable over Lea (US 6085236 A) in view of Willis (US 20200042301 A1), as applied in claims 1, 11, 20 above, in view of Stieben (US 5 Reasons Why You Should Update Your Kernel).

Regarding claim 28, Lea modified by Willis discloses the method of claim 1, as described above. Lea modified by Willis does not disclose: wherein the legacy player software comprises a first version of a kernel, and wherein the production player software comprises a second version of the kernel.
Stieben discloses: wherein the legacy player software comprises a first version of a kernel, and wherein the production player software comprises a second version of the kernel (p.1-2).
It would have been obvious before the effective filing date to one of ordinary skill in the art to modify the method of Lea modified by Willis by incorporating Kernel upgrading of Stieben. Both concern the art of controlling updating devices, and the incorporation would have improved the overall performance aspects of the method by increasing speed, security, etc. of the device (p.3-7).

Claims 26-27 recite systems and mediums corresponding to the above methods and are hence rejected under the same rationale.

Response to Arguments
Applicant’s arguments have been fully considered. In the remarks, the following arguments were made:
I. Regarding representative claim 1, the art of record does not disclose the limitation directed to, based on determining hardware compatibility, sending instructions to the player software, because:
(i) Lea discloses installation of a DCM (device controller module) on a Full AV node, which acts as a controller; see col.21:19-21. Lea actually teaches that instead of replacing the DCM software on the player, the level 2 DCM can come from the player, see col.15:9-12. As such, there would be no reason to replace software on a player device, when the player is the source of the software. Instead, the DCM is upgraded in the network so as to enable control and use of the upgraded features of the device by the FAV node, see col.26:28-33. As such, Lea is related to  the upgrade of DCM does not teach migration and replacement of player software.
(ii) As Lea is directed to interoperability and integration, and not migration, a person of ordinary skill in the art would not seek to modify Lea to arrive at the claimed invention, as creating parallel media playback systems (where each system is controlled only by a legacy control application or a production control application, respectively) would frustrate this interoperability purpose of Lea. 

Examiner appreciates Applicant’s carefully argued response, but respectfully disagrees. The invention generally concerns the distribution of software upgrades over a network to a plurality of networked devices, e.g., speakers. Lea concerns a technique of allowing interoperability of devices of various levels in a home AV network via device control modules (DCM’s) installed on a controlling device such as a set top box (see fig.17B). In order to facilitate interoperability, the set top box may make use of level 1 DCM’s, which constitutes a generic controller for a class of devices and is generally received from the device itself via a discovery process (col.20:35-60), or level 2 DCM’s which constitute specific, manufacturer specific controller modules that typically extend functionality beyond that of level 1 DCM’s (col.21:15-40).
In (i), Applicant points out that, as disclosed in col.15:9-12, as the DCM’s come from the device itself, there would be no need to send, over a network, the “at least one instruction to replace the legacy software with production player software” as claimed.
However, Lea contemplates the level 2 DCM’s being obtained from a variety of sources, include external downloads from a manufacturer’s website (col.21:15-40). Hence, Examiner submits that Applicant’s premise is incorrect.
In general, as disclosed by Willis, due to advancements in Internet of Things technology, it becomes increasingly necessary to interact with particular devices for upgrades (0004); hence, it would be advantageous to distribute software updates via a network (fig.1, 0023-30). This over-the-network upgrading of Willis would, when combined with Lea’s disclosure of updating device interfaces with a central controller via DCM’s downloaded from a manufacturer, yield the claimed transmission over a network of device upgrades.
Regarding (ii), Examiner respectfully disagrees that creating parallel media playback systems is antagonistic to the interoperability purpose of Lea. To the contrary, Lea discloses centralized control via a GUI, by, e.g., a set top box (fig.17B), of many devices that operate in parallel, i.e., the devices do not generally interact in a peer-to-peer way amongst each other. As described above, Willis’s disclosure of the advantages of a centralized network distribution technique to address the emerging need to regularly inject upgrades to home devices would motivate a person of ordinary skill in the art to combine with Lea so as to facilitate device upgrades such as the disclosed DCM upgrades. 

Conclusion
Naidoo (US 20190049932 A1) disclose the rolling out of upgrades in an industrial automation setting but lacks disclosure of using separate applications to control old and new devices, while disclosing the use of separate interfaces (see 0054). 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LIANG LI whose telephone number is (303)297-4263.  The examiner can normally be reached on Monday through Friday, 6:30a-11:30a 2:30p-5:00p MT (8:30a-1:30p 4:30p-7:00p ET).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor Jennifer To, can be reached on (571)272-7212.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/LIANG LI/
Primary Examiner, Art Unit 2143